Citation Nr: 0107424	
Decision Date: 03/13/01    Archive Date: 03/16/01	

DOCKET NO.  99-22 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


REMAND

The veteran served on active duty from January 1965 to 
January 1969.  

An informal claim for service connection for PTSD was 
received from the veteran on February 15, 1997.  Initially, 
the regional office (RO) denied this claim.  In a rating in 
August 1999, the RO granted service connection for PTSD, 
assigning a 30 percent evaluation for this disability, 
effective from February 15, 1997.

Thereafter, the veteran submitted a notice of disagreement 
and a timely appeal with the rating assigned for PTSD, 
indicating that he believed that he was entitled to a higher 
rating for PTSD from the date of claim. See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Department of Veterans Affairs (VA) outpatient treatment 
reports show the veteran's treatment for PTSD from early 1998 
through April 2000.  Beginning in October 1999, the veteran 
complained of increasing agitation, depression, anger, 
anxiety, and isolation. 

An undated statement received in June 2000 from a VA 
psychologist indicated that he had begun treating the veteran 
in March 2000.  The psychologist indicated that the veteran 
had been hospitalized for a few days in October 1999 for 
increased anger and agitation because of the departure of his 
previous psychologist and social worker.  The current 
psychologist noted that various GAF scores during the past 
year had ranged from 40 to 50 (whereas the GAF score was 55 
on a March 1999 VA examination).  

The veteran testified at a video conference hearing in June 
2000 with a member of the Board.  At this hearing, the 
veteran stated that he was receiving Department of Veterans 
Affairs (VA) outpatient treatment for his PTSD twice weekly.  
He also stated that he had increasing problems with sleep 
disturbance, nightmares twice weekly, daily anxiety attacks, 
anger, and isolation from the community.  

The statement from the veteran's current psychologist, the 
veteran's statements at his hearing, and the last several VA 
outpatient treatment reports from late 1999 and early 2000 
suggest the possibility that the veteran was having 
increasing problems with PTSD symptoms since his last VA 
examination in March 1999.  

Accordingly, the Board finds that the case needs to be 
REMANDED to the RO for the following actions:  

1.  RO should obtain copies of all of the 
veteran's VA outpatient treatment records 
for his PTSD since April 1, 2000.  The RO 
should request the records from the VA 
Medical Center in Lexington, Kentucky, 
and the clinic located at Leestown 
Division.  

2.  The RO should obtain a copy of the 
clinical record of the veteran's 
hospitalization at the VA Medical Center, 
Lexington, Kentucky, in October 1999.  

3.  The RO should make arrangements for a 
special psychiatric examination of the 
veteran to determine the current nature 
and extent of his PTSD.  All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail.  The claims folder, 
with the veteran's recent treatment 
records, should be made available to the 
examiner prior to and during the 
examination of the veteran.

When the above actions have been completed, the case should 
be further reviewed by the RO.  If the veteran's claim is 
denied, the case should be processed in accordance with 
appropriate appellate procedures, including the issuance of a 
supplemental statement of the case.  No action is required of 
the veteran unless and until he receives further notice.  The 
purpose of this REMAND is to procure clarifying data.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


